      Case 2:18-cv-00816-MHH-GMB Document 18 Filed 08/31/20 Page 1 of 3                      FILED
                                                                                    2020 Aug-31 PM 06:19
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 MACKESE WALKER SPEIGHT,                         )
                                                 )
       Petitioner,                               )
                                                 )
 v.                                              )   Case No. 2:18-cv-00816-MHH-GMB
                                                 )
 P. BRADLEY, et al.,                             )
                                                 )
       Respondents.                              )

                           MEMORANDUM OPINION

       On May 14, 2020, Magistrate Judge Borden entered a report in which he

recommended that the Court dismiss this 28 U.S.C. § 2241 petition for a writ of

habeas corpus for lack of jurisdiction. (Doc. 13). On June 15, 2020, Ms. Speight

filed objections to the report. (Doc. 17).

       A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). In

her objections, Ms. Speight argues that the United States Court of Appeals for the

Eleventh Circuit’s decision in McCarthan v. Director of Goodwill Industries-

Suncoast, Inc., 851 F.3d 1076 (11th Cir. 2017) (en banc), does not eliminate the

Court’s ability to consider this § 2241 action. The Court disagrees.

       In McCarthan, the Eleventh Circuit explained that § 2255(e), “[t]he saving

clause,” offers a federal prisoner “relief only when his ‘remedy by motion is

                                             1
     Case 2:18-cv-00816-MHH-GMB Document 18 Filed 08/31/20 Page 2 of 3




inadequate or ineffective to test the legality of his detention.’ 28 U.S.C. § 2255(e).”

McCarthan, 851 F.3d at 1085. The Eleventh Circuit held that adverse circuit

precedent does not prevent a criminal defendant from “test[ing] the legality of [her]

detention” in a § 2255 motion to vacate because in a motion to vacate, a defendant

may ask for reconsideration of the adverse authority. McCarthan, 851 F.3d at 1087.

If a defendant could have challenged a sentencing enhancement in her § 2255 motion

by asking the district court to revisit adverse authority concerning the enhancement,

then the § 2255 motion was not inadequate or ineffective to test the legality of her

detention. McCarthan, 851 F.3d at 1087.

      Here, Ms. Speight, citing post-sentencing changes in the law, argues that the

sentences on her convictions under 18 U.S.C. § 924(c) should not have been

enhanced. (Doc. 7). Under McCarthan, Ms. Speight may not raise the argument in

a § 2241 habeas petition because she could have argued for a change in the law

regarding the enhancements as a means of sentence reduction in her § 2255 motion.

      Therefore, the Court overrules Ms. Speight’s objections and adopts the

magistrate judge’s report and recommendation. By separate order, the Court will

dismiss this § 2241 action for lack of jurisdiction. In accordance with Rule 11 of the

Rules Governing 2254 Proceedings, this Court will not issue a certificate of

appealability. If she wishes to appeal, Ms. Speight must request a certificate from

the Eleventh Circuit Court of Appeals.

                                          2
Case 2:18-cv-00816-MHH-GMB Document 18 Filed 08/31/20 Page 3 of 3




 DONE and ORDERED this August 31, 2020.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                               3
